 

Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (the “Agreement”) is made and entered into as
of this 19th day of October 2017 by and among theMaven, Inc., a Delaware
corporation (the “Company”), MDB Capital Group, LLC, a Texas limited liability
company (“MDB”), and the investor(s) identified on the signature pages hereto
(each, including its successors and assigns, an “Investor,” and collectively,
the “Investors”).

 

RECITALS

 

WHEREAS, the Company will sell shares of its Common Stock to certain of the
Investors pursuant to that certain Securities Purchase Agreement (the “Purchase
Agreement”) dated as of even date herewith by and among the Company and the
Investors.

 

WHEREAS, the Company may become obligated to issue shares of Common Stock to MDB
pursuant to a letter agreement, dated as of September 15, 2017 (the “Engagement
Letter”), between the Company and MDB.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company, MDB and the Investors
agree as follows:

 

The parties hereby agree as follows:

 

1.           Certain Definitions. As used in this Agreement, the following terms
shall have the following meanings:

 

“Business Day” means any day other than a Saturday, Sunday or a day which is a
Federal legal holiday in the U.S.

 

“Common Stock” means the Company’s common stock, par value $0.01 per share, and
any securities into which such shares may hereinafter be reclassified.

 

“Person” means any individual, sole proprietorship, joint venture, partnership,
company, corporation, association, limited liability company, cooperation,
trust, estate, governmental authority, or any other entity of any nature
whatsoever.

 

“Prospectus” means (i) the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and (ii) any “free writing prospectus” as defined
in Rule 405 under the 1933 Act.

 

“register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act, and the SEC’s declaration or ordering of effectiveness of
such Registration Statement or document.

 

 

 

 

“Registrable Securities” means (i) the Shares and (ii) any other securities
issued or issuable with respect to or in exchange for Registrable Securities,
whether by merger, charter amendment or otherwise; provided, that the Shares
held by an Investor shall not be Registrable Securities if such Investor has not
completed and delivered to the Company a Selling Stockholder Questionnaire as
requested prior to the filing of the Initial Registration Statement; and
provided, further, that, an Investor’s security shall cease to be a Registrable
Security upon the earliest to occur of the following: (A) sale of such security
pursuant to a Registration Statement; or (B) such security becoming eligible for
sale by the Investor pursuant to Rule 144 under the 1933 Act.

 

“Registration Statement” means any registration statement of the Company filed
under the 1933 Act (including a post-effective amendment to a previously filed
registration statement) that covers the resale of any of the Registrable
Securities pursuant to the provisions of this Agreement, amendments and
supplements to such Registration Statement, including post-effective amendments,
all exhibits and all material incorporated by reference in such Registration
Statement.

 

“Required Investors” means the Investors then holding a majority of the
Registrable Securities.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Selling Stockholder Questionnaire” means a questionnaire in the form and
substance reasonably satisfactory to the Company and MDB, or such other form of
questionnaire as may reasonably be adopted by the Company from time to time.

 

“Shares” means (a) the shares of Common Stock issued to Investors pursuant to
the Purchase Agreement and (b) the shares of Common Stock and the shares of
Common Stock underlying any warrants issued to MDB pursuant to the Engagement
Letter.

 

“1933 Act” means the U.S. Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“1934 Act” means the U.S. Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

 

 

 

2.           Registration.

 

(a)          Registration Statement. Promptly following the final closing date
of the transactions contemplated by the Purchase Agreement (the “Closing Date”)
but no later than 45 days after the later of (x) the Closing Date or (y) October
15, 2017 (the “Filing Deadline”), the Company shall prepare and file with the
SEC one Registration Statement on Form S-3 (or, if Form S-3 is not then
available to the Company, on such form of registration statement as is then
available to effect a registration for resale of the Registrable Securities)
covering the resale of the Registrable Securities. Subject to any SEC comments,
such Registration Statement shall include the plan of distribution attached
hereto as Exhibit A; provided, however, that no Investor shall be named as an
“underwriter” in the Registration Statement without such Person’s prior written
consent; provided if the consent is required in order to ensure the Registration
Statement is declared effective, but not given promptly after requested, then
the Registrable Securities of the non-consenting Person may be removed from the
Registration Statement. Such Registration Statement also shall cover, to the
extent allowable under the 1933 Act and the rules promulgated thereunder
(including Rule 416), such indeterminate number of additional shares of Common
Stock resulting from stock splits, stock dividends or similar transactions with
respect to the Registrable Securities. The Registration Statement (and each
amendment or supplement thereto, each formal correspondence related thereto
(including SEC comment letters and the Company’s response thereto), and each
request for acceleration of effectiveness thereof) shall be provided in
accordance with Section 3(c) to MDB, the Investors and their counsel prior to
its filing or other submission. If a Registration Statement covering the
Registrable Securities is not filed with the SEC on or prior to the Filing
Deadline, the Company will make up to two (2) pro rata payments to MDB and each
Investor, as liquidated damages and not as a penalty, an amount equal to 1.0%
multiplied by (a) the gross purchase price paid for the Shares, in the case of
the Investors, or (b) in the case of MDB an amount (the “MDB Share Value”) equal
to (x) the lowest per share purchase price paid by any Investor for Shares
pursuant to the Purchase Agreement multiplied by (y) the sum of (A) the number
of the actual shares of Common Stock issued to MDB pursuant to the Engagement
Letter and/or the Purchase Agreement plus (B) the number of shares of Common
Stock underlying warrants issued to MDB pursuant to the Engagement Letter and/or
the Purchase Agreement, in each case, for each 30-day period or pro rata for any
portion thereof following the Filing Deadline for which no Registration
Statement is filed with respect to the Registrable Securities. Such payments
shall constitute MDB’s and the Investors’ exclusive monetary remedy for the
Company’s breach of this Section 2(a) only, but shall not affect the right of
MDB or the Investors to seek injunctive relief. Such payments shall be made to
MDB and each Investor in cash no later than five (5) Business Days after the end
of each 30-day period referred to above. Such payments shall be in addition to,
and not in lieu of, any payments required to be made by the Company to MDB and
the Investors pursuant to Section 2(c).

 

(b)          Expenses. The Company will pay all expenses associated with each
registration, including filing and printing fees, the Company’s counsel and
accounting fees and expenses, costs associated with clearing the Registrable
Securities for sale under applicable state securities laws, listing fees, and
reasonable fees and expenses of one counsel to MDB and the Investors not to
exceed $5,000, in connection with the registration. The Company will not be
responsible for any discounts, commissions, fees of underwriters, selling
brokers, dealer managers or similar securities industry professionals with
respect to the Registrable Securities being sold or transferred.

 

 

 

 

(c)          Effectiveness.

 

(i)          The Company shall use commercially reasonable efforts to have the
Registration Statement declared effective by the SEC as soon as practicable
after filing. The Company shall notify MDB and the Investors by facsimile or
e-mail as promptly as practicable after, and in any event, no later than 5:00
p.m. New York time on the Business Day following the date, any Registration
Statement is declared effective and shall simultaneously provide MDB and the
Investors by facsimile or e-mail with copies of any related Prospectus to be
used in connection with the sale or other disposition of the securities covered
thereby. If (A) a Registration Statement covering the Registrable Securities is
not declared effective by the SEC prior to the earlier of (i) seven (7) Business
Days after the SEC shall have informed the Company that no review of the
Registration Statement will be made or that the SEC has no further comments on
the Registration Statement or (ii) February 12, 2018 or (B) a Registration
Statement has been declared effective by the SEC but sales cannot be made
pursuant to such Registration Statement for any reason (including without
limitation by reason of a stop order, or the Company’s failure to update the
Registration Statement), but excluding any Allowed Delay (as defined below) or
the inability of MDB or any Investor to sell the Registrable Securities covered
thereby due to market conditions, then the Company will make pro rata payments
to MDB and each Investor, as liquidated damages and not as a penalty, an amount
equal to 1.0% multiplied by (a) the gross purchase price paid for the Shares, in
the case of the Investors, or (b) the MDB Share Value, in the case of MDB, in
each case, for each 30-day period or pro rata, for any portion thereof following
the date by which such Registration Statement should have been effective (the
“Blackout Period”). Such payments shall constitute MDB’s and the Investors’
exclusive monetary remedy for such events, but shall not affect the right of MDB
and the Investors to seek injunctive relief. The amounts payable as liquidated
damages pursuant to this Section 2(c) shall be paid by the Company to MDB and
the Investors monthly within five (5) Business Days of the last day of each
30-day period following the commencement of the Blackout Period until the
termination of the Blackout Period. Such payments shall be made to MDB and each
Investor in cash. Such payments shall be in addition to, and not in lieu of, any
payments required to be made by the Company to MDB and the Investors pursuant to
Section 2(a).

 

(ii)         Notwithstanding anything herein to the contrary, the Company may
suspend the use of any Prospectus included in any Registration Statement
contemplated by this Section in the event that the Company’s Board of Directors
determines in good faith that such suspension is necessary to (A) delay the
disclosure of material non-public information concerning the Company, the
disclosure of which at the time is not, in the good faith opinion of the
Company’s Board of Directors, in the best interests of the Company or (B) amend
or supplement the affected Registration Statement or the related Prospectus so
that such Registration Statement or Prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the case of the
Prospectus in light of the circumstances under which they were made, not
misleading (an “Allowed Delay”); provided, that the Company shall promptly (a)
notify MDB and each Investor in writing of the commencement of and the reasons
for an Allowed Delay, but shall not (without the prior written consent of MDB
and each Investor) disclose to MDB or such Investor any material non-public
information giving rise to an Allowed Delay, (b) advise MDB and the Investors in
writing to cease all sales under the Registration Statement until the end of the
Allowed Delay and (c) use commercially reasonable efforts to terminate an
Allowed Delay as promptly as practicable. The Company shall be entitled to
exercise its right under this Section 2(c)(ii) to suspend the availability of a
Registration Statement and Prospectus for a period not to exceed 20 calendar
days (which need not be consecutive days) in any six-month period.

 

 

 

 

(iii)        Notwithstanding anything herein to the contrary, in no event shall
the liquidated damages paid or to be paid by the Company to MDB or an Investor
pursuant to Sections 2(a) and 2(c) of this Agreement exceed, in the aggregate,
an amount equal to 7.5% multiplied by (a) the gross purchase price paid for the
Shares, in the case of the Investors, or (b) the MDB Share Value, in the case of
MDB.

 

(d)          Rule 415; Cutback If at any time the SEC takes the position that
the offering of some or all of the Registrable Securities in a Registration
Statement (alone or together with previously or subsequently registered shares
of Common Stock) are not eligible to be made on a delayed or continuous basis
under the provisions of Rule 415 under the 1933 Act or requires MDB or any
Investor to be named as an “underwriter”, the Company shall use its commercially
reasonable efforts to persuade the SEC that the offering contemplated by the
Registration Statement is a valid secondary offering and not an offering “by or
on behalf of the issuer” as defined in Rule 415 and that none of MDB nor any of
the Investors is an “underwriter”. MDB and each of the Investors shall have the
right to participate or have their counsel participate in any meetings or
discussions with the SEC regarding the matters discussed in this Section 2(d)
(unless in the reasonable opinion of the Company or its counsel, such
participation will be to the detriment to the Company in that it may cause undue
delays in the registration process or for other reasons) and to comment or have
their counsel comment on any written submission made to the SEC with respect
thereto. No such written submission shall be made to the SEC to which MDB, any
Investor or any of their respective counsel reasonably objects. In the event
that, despite the Company’s efforts and compliance with the terms of this
Section 2(d), the SEC refuses to alter its position, the Company shall (i)
remove from the Registration Statement such portion of the Registrable
Securities (the “Cut Back Shares”) and/or (ii) agree to such restrictions and
limitations on the registration and resale of the Registrable Securities as the
SEC may require to assure the Company’s compliance with the requirements of Rule
415 (collectively, the “SEC Restrictions”); provided, however, that the Company
shall not agree to name MDB or any Investor as an “underwriter” in such
Registration Statement without the prior written consent of MDB or such
Investor. Any cut-back imposed on MDB or any Investor pursuant to this Section
2(d) shall be allocated among MDB and the Investors (and the holders of any
previously or subsequently registered shares of Common Stock whose shares are
subject to the Rule 415 position taken by the SEC) on a pro rata basis, unless
the SEC Restrictions otherwise require or provide or MDB or the applicable
Investors otherwise agree. The liquidated damages set forth in Section 2(c)
shall not accrue as to any Cut Back Shares until such date as the Company is
able to effect the registration of such Cut Back Shares in accordance with any
SEC Restrictions (such date, the “Restriction Termination Date” of such Cut Back
Shares). From and after the Restriction Termination Date applicable to any Cut
Back Shares, all of the provisions of this Section 2 (including the liquidated
damages provisions set forth in Section 2(c)) shall again be applicable to such
Cut Back Shares; provided, however, that the date by which the Company is
required to obtain effectiveness of the Registration Statement with respect to
such Cut Back Shares under Section 2(c) shall be the 90th day immediately after
the Restriction Termination Date.

 

3.          Company Obligations. The Company will use commercially reasonable
efforts to effect the registration of the Registrable Securities in accordance
with the terms hereof, and pursuant thereto the Company will, as expeditiously
as possible:

 

 

 

 

(a)          use its commercially reasonable efforts to cause the SEC to declare
such Registration Statement effective and to cause such Registration Statement
to remain continuously effective for a period that will terminate upon the
earlier of (i) the legal effectiveness period from the date of effectiveness,
(ii) the date on which all Registrable Securities covered by such Registration
Statement as amended from time to time, have been sold, and (iii) the date on
which all Registrable Securities covered by such Registration Statement may be
sold pursuant to Rule 144 (the “Effectiveness Period”);

 

(b)          prepare and file with the SEC such amendments and post-effective
amendments to the Registration Statement and the Prospectus as may be necessary
to keep the Registration Statement effective for the Effectiveness Period and to
comply with the provisions of the 1933 Act and the 1934 Act with respect to the
distribution of all of the Registrable Securities covered thereby;

 

(c)          provide copies to MDB, the Investors and counsel designated by MDB
and the Investors and permit such counsel to review each Registration Statement
and all amendments and supplements thereto no fewer than three (3) days, in the
case of the initial Registration Statement, and two (2) days, in the case of any
amendment or supplement, prior to their filing with the SEC and not file any
document to which MDB, any Investor or such counsel reasonably objects;

 

(d)          furnish to MDB, the Investors and to counsel designated by MDB and
the Investors, if any, (i) promptly after the same is prepared and publicly
distributed, filed with the SEC, or received by the Company (but not later than
two (2) Business Days after the filing date, receipt date or sending date, as
the case may be) one (1) copy of any Registration Statement and any amendment
thereto, each preliminary prospectus and Prospectus and each amendment or
supplement thereto, and each letter written by or on behalf of the Company to
the SEC or the staff of the SEC, and each item of correspondence from the SEC or
the staff of the SEC, in each case relating to such Registration Statement
(other than any portion of any thereof which contains information for which the
Company has sought confidential treatment), provided that to the extent the
foregoing are publicly available on the SEC website, they will be deemed
delivered, and (ii) such number of copies of a Prospectus, including a
preliminary prospectus, and all amendments and supplements thereto and such
other documents as MDB and each Investor may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by MDB or such
Investor that are covered by the related Registration Statement;

 

(e)          use commercially reasonable efforts to (i) prevent the issuance of
any stop order or other suspension of effectiveness of the Registration
Statement, and, (ii) if such order is issued, obtain the withdrawal of any such
order at the earliest possible moment;

 

(f)          prior to any public offering of Registrable Securities, use
commercially reasonable efforts to register or qualify or cooperate with MDB,
the Investors and their counsel in connection with the registration or
qualification of such Registrable Securities for offer and sale under the
securities or blue sky laws of such jurisdictions requested by MDB or the
Investors and do any and all other commercially reasonable acts or things
necessary or advisable to enable the distribution in such jurisdictions of the
Registrable Securities covered by the Registration Statement; provided, however,
that the Company shall not be required in connection therewith or as a condition
thereto to (i) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(f), (ii) subject itself
to general taxation in any jurisdiction where it would not otherwise be so
subject but for this Section 3(f), (iii) file a general consent to service of
process in any such jurisdiction, or (iv) file in more than ten (10)
jurisdictions within the United States or in any jurisdiction outside the United
States;

 

 

 

 

(g)          use commercially reasonable efforts to cause all Registrable
Securities covered by a Registration Statement to be listed on each securities
exchange, interdealer quotation system or other market on which similar
securities issued by the Company are then listed;

 

(h)          immediately notify MDB and the Investors, at any time prior to the
end of the Effectiveness Period, upon discovery that, or upon the happening of
any event as a result of which, the Prospectus includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare, file with the SEC and furnish
to such Persons a supplement to or an amendment of such Prospectus as may be
necessary so that such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing; and

 

(i)          otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC under the 1933 Act and the 1934 Act,
including, without limitation, Rule 172 under the 1933 Act, file any final
Prospectus, including any supplement or amendment thereof, with the SEC pursuant
to Rule 424 under the 1933 Act, promptly inform MDB and the Investors in writing
if, at any time during the Effectiveness Period, the Company does not satisfy
the conditions specified in Rule 172 and, as a result thereof, MDB or the
Investors are required to deliver a Prospectus in connection with any
disposition of Registrable Securities and take such other actions as may be
reasonably necessary to facilitate the registration of the Registrable
Securities hereunder; and make available to its security holders, as soon as
reasonably practicable, but not later than the Availability Date (as defined
below), an earnings statement covering a period of at least twelve (12) months,
beginning after the effective date of each Registration Statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the 1933
Act, including Rule 158 promulgated thereunder (for purpose of this subsection
3(i), “Availability Date” means the 45th day following the end of the fourth
fiscal quarter after the fiscal quarter that includes the effective date of such
Registration Statement, except that, if such fourth fiscal quarter is the last
quarter of the Company’s fiscal year, “Availability Date” means the 90th day
after the end of such fourth fiscal quarter).

 

(j)          With a view to making available to MDB and the Investors the
benefits of Rule 144 (or its successor rule) and any other rule or regulation of
the SEC that may at any time permit MDB and the Investors to sell shares of
Common Stock to the public without registration, the Company covenants and
agrees with MDB and the Investors, for a period of three (3) years after the
Closing Date, to: (i) make and keep public information available, as those terms
are understood and defined in Rule 144, until the earlier of (A) six months
after the date when all of the Registrable Securities may be sold without
restriction by the holders thereof pursuant to Rule 144 or any other rule of
similar effect, or (B) the date all of the Registrable Securities shall have
been resold; (ii) file with the SEC in a timely manner all reports and other
documents required of the Company under the 1934 Act; (iii) furnish to each
Investor upon request (A) a written statement, executed by a senior officer of
the Company, that the Company has complied with the reporting requirements of
the 1934 Act, (B) a copy of the Company’s most recent Annual Report on Form 10-K
or Quarterly Report on Form 10-Q, and (C) such other information as may be
reasonably requested in order to avail such Investor of any rule or regulation
of the SEC that permits the selling of any such Registrable Securities without
registration; and (iv) use commercially reasonable efforts to assist MDB and
each Investor with the removal of any legends required under Rule 144 under the
1933 Act, including with respect to any opinions required thereby, provided that
the Company’s obligations hereunder are subject to the reasonable determination
of the Company and the Company’s counsel that any such legend removal complies
with the 1933 Act.

 

 

 

 

4.           Due Diligence Review; Information. Upon written request, the
Company shall make available, during normal business hours, for inspection and
review by MDB, the Investors, advisors to and representatives of MDB and the
Investors (who may or may not be affiliated with MDB or the Investors and who
are reasonably acceptable to the Company), all financial and other records, all
SEC Filings and other filings with the SEC, and all other corporate documents
and assets and properties of the Company as may be reasonably necessary for the
purpose of such review, and cause the Company’s officers, directors and
employees, within a reasonable time period, to supply all such information
reasonably requested by MDB and the Investors or any such representative,
advisor or underwriter in connection with such Registration Statement
(including, without limitation, in response to all questions and other inquiries
reasonably made or submitted by any of them), prior to and from time to time
after the filing and effectiveness of the Registration Statement for the sole
purpose of enabling MDB, the Investors and such representatives, advisors and
underwriters and their respective accountants and attorneys to conduct initial
and ongoing due diligence with respect to the Company and the accuracy of such
Registration Statement. As a condition to such inspection and review, the
Company may require the Investors to enter into confidentiality agreements.

 

The Company shall not disclose material nonpublic information to MDB, the
Investors, or to advisors to or representatives of MDB and the Investors, unless
prior to disclosure of such information the Company identifies such information
as being material nonpublic information and provides MDB, the Investors, and
such advisors and representatives with the opportunity to accept or refuse to
accept such material nonpublic information for review and MDB or any Investor
wishing to obtain such information enters into an appropriate confidentiality
agreement with the Company with respect thereto.

 

5.           Obligations of the Investors and MDB.

 

(a)          MDB and each Investor shall furnish to the Company a completed and
executed Selling Stockholder Questionnaire. The Company shall not be required to
include the Registrable Securities of MDB or an Investor in a Registration
Statement who fails to furnish to the Company a fully completed and executed
Selling Stockholder Questionnaire at least two (2) Business Days prior to the
first anticipated filing date of such Registration Statement. It is agreed and
understood that if MDB or an Investor returns a Selling Stockholder
Questionnaire after the deadline specified in the previous sentence, the Company
shall use its commercially reasonable efforts to take such actions as are
required to name MDB or such Investor as a selling security holder in the
Registration Statement or any pre-effective or post-effective amendment thereto
and to include (to the extent not theretofore included) in the Registration
Statement the Registrable Securities identified in such late Selling Stockholder
Questionnaire; provided that the Company shall not be obligated to file any
additional Registration Statements solely for such shares or take any action
that the Company reasonable concludes would cause the Company to miss the Filing
Deadline or the deadline by which the Registration Statement must be declared
effective by the SEC, or otherwise cause other Registrable Securities to be
ineligible for sale.

 

 

 

 

(b)          MDB and each Investor, by its acceptance of the Registrable
Securities agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of a Registration
Statement hereunder, unless such Investor has notified the Company in writing of
its election to exclude all of its Registrable Securities from such Registration
Statement.

 

(c)          MDB and each Investor agrees that, upon receipt of any notice from
the Company of either (i) the commencement of an Allowed Delay pursuant to
Section 2(c)(ii) or (ii) the happening of an event pursuant to Section 3(h)
hereof, MDB and such Investor will immediately discontinue disposition of
Registrable Securities pursuant to the Registration Statement covering such
Registrable Securities, until MDB and such Investor is advised by the Company
that such dispositions may again be made.

 

6.           Indemnification.

 

(a)          Indemnification by the Company. The Company will indemnify and hold
harmless MDB, each Investor and each of their respective officers, directors,
members, managers, employees and agents, successors and assigns, and each other
Person, if any, who controls MDB or such Investor within the meaning of the 1933
Act, against any losses, claims, damages or liabilities, joint or several, to
which they may become subject under the 1933 Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon: (i) any untrue statement or alleged untrue statement or
omission or alleged omission of any material fact contained in any Registration
Statement, any preliminary Prospectus or final Prospectus, or any amendment or
supplement thereof; (ii) any blue sky application or other document executed by
the Company specifically for that purpose or based upon written information
furnished by the Company filed in any state or other jurisdiction in order to
qualify any or all of the Registrable Securities under the securities laws
thereof (any such application, document or information herein called a “Blue Sky
Application”); (iii) the omission or alleged omission to state in a Blue Sky
Application a material fact required to be stated therein or necessary to make
the statements therein not misleading; (iv) any violation by the Company or its
agents of any rule or regulation promulgated under the 1933 Act applicable to
the Company or its agents and relating to action or inaction required of the
Company in connection with such registration; or (v) any failure to register or
qualify the Registrable Securities included in any such Registration Statement
in any state or other jurisdiction where the Company or its agents has
affirmatively undertaken or agreed in writing that the Company will undertake
such registration or qualification on MDB’s or an Investor’s behalf and will
reimburse MDB or such Investor, and each such officer, director or member and
each such controlling person for any legal or other expenses reasonably incurred
by them in connection with investigating or defending any such loss, claim,
damage, liability or action; provided, however, that the Company will not be
liable in any such case if and to the extent that any such loss, claim, damage
or liability arises out of or is based upon an untrue statement or alleged
untrue statement or omission or alleged omission so made in conformity with
information furnished by MDB or such Investor or any such controlling person in
writing specifically for use in such Registration Statement or Prospectus.

 

 

 

 

(b)          Indemnification by MDB and the Investors. MDB and each Investor
agrees, severally but not jointly, to indemnify and hold harmless, to the
fullest extent permitted by law, the Company, its directors, officers,
employees, stockholders and each Person who controls the Company (within the
meaning of the 1933 Act) against any losses, claims, damages, liabilities and
expense (including reasonable attorney fees) resulting from any untrue statement
of a material fact or any omission of a material fact required to be stated in
the Registration Statement or Prospectus or preliminary Prospectus or amendment
or supplement thereto or necessary to make the statements therein not
misleading, to the extent, but only to the extent that such untrue statement or
omission is contained in any information furnished in writing by MDB or such
Investor to the Company specifically for inclusion in such Registration
Statement or Prospectus or amendment or supplement thereto. In no event shall
the liability of MDB or an Investor be greater in amount than the dollar amount
(with respect to MDB or such Investor, the “Net Sales Proceeds”) of the proceeds
(net of all underwriter commissions and other expenses paid by MDB or such
Investor in connection with its acquisition and subsequent registration of the
Registrable Securities and any claim relating to this Section 6 and the amount
of any damages such Investor has otherwise been required to pay by reason of
such untrue statement or omission) actually received by MDB or such Investor
upon the sale of the Registrable Securities included in the Registration
Statement giving rise to such indemnification obligation.

 

(c)          Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder (the “Indemnified Party”) shall (i) give prompt notice
to the party required to provide indemnification hereunder (the “Indemnifying
Party”) of any claim with respect to which he, she or it seeks indemnification
and (ii) permit such Indemnifying Party to assume the defense of such claim with
counsel reasonably satisfactory to the Indemnified Party; provided that any
Indemnified Party shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Party unless (a) the
Indemnifying Party has agreed to pay such fees or expenses, or (b) the
Indemnifying Party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to the Indemnified Party in a timely
manner and such delay has prejudiced the Indemnified Party, or (c) in the
reasonable judgment of any such Indemnified Party, based upon written advice of
its counsel, a conflict of interest exists between the Indemnified Party and the
Indemnifying Party with respect to such claims (in which case, if the
Indemnified Party notifies the Indemnifying Party in writing that the
Indemnified Party elects to employ separate counsel at the expense of the
Indemnifying Party, the Indemnifying Party shall not have the right to assume
the defense of such claim on behalf of such Indemnified Party); and provided,
further, that the failure of any Indemnified Party to give notice as provided
herein shall not relieve the Indemnifying Party of its obligations hereunder,
except to the extent that such failure to give notice shall materially and
adversely affect the Indemnifying Party in the defense of any such claim or
litigation. It is understood that the Indemnifying Party shall not, in
connection with any proceeding in the same jurisdiction with respect to the same
indemnifiable matter, be liable for fees or expenses of more than one separate
firm of attorneys at any time for all such Indemnified Parties. No Indemnifying
Party will consent to entry of any judgment or enter into any settlement without
the written consent of the Indemnified Party (not to be unreasonably withheld,
delayed or conditioned), unless such judgement or settlement shall: (i) include
an unconditional release of the Indemnified Party from all liability arising out
of such litigation or claim; (ii) not include a statement as to or an admission
of fault, culpability or a failure to act by or on behalf of the Indemnified
Party; and (iii) not impose any restriction upon the operations of the
Indemnified Party.

 

 

 

 

(d)          Contribution. If for any reason the indemnification provided for in
the preceding paragraphs (a) and (b) is unavailable to an Indemnified Party or
insufficient to hold him, her or it harmless, other than as expressly specified
therein, then the Indemnifying Party shall contribute to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect the relative fault of
the Indemnified Party and the Indemnifying Party, as well as any other relevant
equitable considerations. No Person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any Person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of a holder of Registrable Securities
be greater in amount than the Net Sales Proceeds received by it upon the sale of
the Registrable Securities giving rise to such contribution obligation.

 

7.           Miscellaneous.

 

(a)          Amendments and Waivers. This Agreement may be amended only by a
writing signed by the Company, MDB and the Required Investors. The Company may
take any action herein prohibited, or omit to perform any act herein required to
be performed by it, only if the Company shall have obtained the written consent
to such amendment, action or omission to act, of the Required Investors.

 

(b)          Notices. All notices and other communications provided for or
permitted hereunder shall be made as set forth in the Purchase Agreement.

 

(c)          Assignments and Transfers by Investors. The provisions of this
Agreement shall be binding upon and inure to the benefit of the Investors and
their respective successors and assigns. MDB and each Investor may transfer or
assign, in whole or from time to time in part, to one or more Persons its rights
hereunder in connection with the transfer of Registrable Securities by MDB or
such Investor to such Person, provided that MDB and such Investor complies with
all laws applicable thereto and provides written notice of assignment to the
Company promptly after such assignment is effected and agrees in writing to be
bound by the terms hereof.

 

(d)          Assignments and Transfers by the Company. This Agreement may not be
assigned by the Company (whether by operation of law or otherwise) without the
prior written consent of MDB and the Required Investors, provided, however, that
in the event that the Company is a party to a merger, consolidation, share
exchange or similar business combination transaction in which the Common Stock
is converted into the equity securities of another Person, from and after the
effective time of such transaction, such Person shall, by virtue of such
transaction and without any action required on the part of any other Person, be
deemed to have assumed the obligations of the Company hereunder, the term
“Company” shall be deemed to refer to such Person and the term “Registrable
Securities” shall be deemed to include the securities received by the Investors
in connection with such transaction unless such securities are otherwise freely
tradable by the Investors after giving effect to such transaction.

 

 

 

 

(e)          Benefits of the Agreement. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

 

(f)          Counterparts; Delivery. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. A digital reproduction,
portable document format (“.pdf”) or other reproduction of this Agreement may be
executed by one or more parties hereto and delivered by such party by electronic
signature (including signature via DocuSign or similar services), electronic
mail or any similar electronic transmission device pursuant to which the
signature of or on behalf of such party can be seen. Such execution and delivery
shall be considered valid, binding and effective for all purposes.

 

(g)          Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

(h)          Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.

 

(i)          Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.

 

(j)          Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 

 

 

 

(k)          Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District for the purpose
of any suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement. Each of the parties hereto irrevocably consents
to the jurisdiction of any such court in any such suit, action or proceeding and
to the laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

[The remainder of this page is intentionally left blank]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

  THE MAVEN, INC.         By:       James Heckman,     Chief Executive Officer  
    MDB CAPITAL GROUP, LLC         By:  

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

  investor       Signature of Investor or by Authorized Person executing for
Investor         Printed Name:            Title:           Its:       (Printed
Name of Authorized Person and Title for Person executing for Investor)

 

 

 

Exhibit A

 

Plan of Distribution

 

The selling stockholders, which as the term is used herein includes donees,
pledgees, transferees or other successors-in-interest selling shares of common
stock or interests in shares of common stock received after the date of this
prospectus from a selling stockholder as a gift, pledge, partnership
distribution or other transfer, may, from time to time, sell, transfer or
otherwise dispose of any or all of their shares of common stock or interests in
shares of common stock on any stock exchange, market or trading facility on
which the shares are traded or in private transactions. These dispositions may
be at fixed prices, at prevailing market prices at the time of sale, at prices
related to the prevailing market price, at varying prices determined at the time
of sale, or at negotiated prices.

 

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

 

- ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

- block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 

- purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

- an exchange distribution in accordance with the rules of the applicable
exchange;

 

- privately negotiated transactions;

 

- short sales effected after the date the registration statement of which this
Prospectus is a part is declared effective by the SEC;

 

- through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

- broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share; and

 

- a combination of any such methods of sale.

 

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus. The selling stockholders also may
transfer the shares of common stock in other circumstances, in which case the
transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.

 

 

 

 

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

 

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering.

 

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.

 

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(a)(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders who are “underwriters” within the meaning of Section
2(a)(11) of the Securities Act will be subject to the prospectus delivery
requirements of the Securities Act.

 

MDB Capital Group, LLC, a selling stockholder, is a broker-dealer and may be
deemed to be an "underwriter" within the meaning of Section 2(a)(11) of the
Securities Act in connection with its sale of the common stock that it
distributes pursuant to this prospectus.

 

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

 

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

 

 

 

 

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates. In
addition, to the extent applicable we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act. The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.

 

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

 

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of (1)
one year after the effective date of such registration statement, (2) such time
as all of the shares covered by this prospectus have been disposed of pursuant
to and in accordance with the registration statement or (3) the date on which
the shares may be sold without restriction pursuant to Rule 144 of the
Securities Act.

 

 

 